Citation Nr: 1437642	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-46 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded this matter in April 2013.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his low back disorder is etiologically related to his period of active service. 


CONCLUSION OF LAW

The Veteran's low back disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting in full the benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted under a theory of secondary service connection, where there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for a low back disorder, which he attributes either to service or as secondary to his service-connected ankle and knee disabilities. 

A May 1967 service treatment record shows complaints of neck and back problems.  However, the Veteran's service medical records do not reveal any further complaints or treatment for back pain during service.  Clinical evaluations conducted in June 1964 and 1967 show no abnormalities in the Veteran's spine or musculoskeletal system.  Also, on his June 1967 Report of Medical History the Veteran answered "no" to "have you ever had or have you now" recurrent back pain.  There are no references to a motor vehicle accident. 

Post-service treatment records include reports related to an August 1972 jeep accident in which the Veteran fractured his left femoral head distal femur, proximal tibia and patella.  The Discharge Summary does not refer to any back injury at that time.  

Additional post-service treatment records reveal complaints and treatment for low back pain.  Imaging studies from August 1986 show an impression of positive posterior disc herniation at both levels of L4-5 and L5-S1.  A March 1988 Social Security Administration (SSA) disability benefits determination indicates that the Veteran was hospitalized in September 1986 for severe and persistent low back pain.  In addition, the SSA determination referred to a July 1987 examination report by Dr. W.S., a private physician, who opined that the Veteran had a chronic low back strain which was aggravated to some extent by his abnormal gait resulting from his left knee condition.  Another private physician, Dr. J.G., who evaluated the Veteran in March 1988 provided an impression of back pain and also opined that the Veteran's back pain was secondary to his altered posture due to his leg injury and knee pain, as the Veteran walked favoring his left leg.  

The Veteran also submitted a January 1988 statement from Dr. R.B, his private provider, who noted that the Veteran has low back pain and further opined that the Veteran's knee condition places severe stress on his lumbosacral spine.  

Private treatment records from January 2001 to January 2008 show complaints of back pain and assessments of low back pain and chronic arthritis pain.  X-rays from October 2006, show degenerative disc space narrowing at the L5-S1 levels. 

VA treatment records from October 2009 to May 2013 also document complaints of low back pain.  Specifically, a March 2012 VA treatment record references complaints of chronic back problems in connection with an automobile accident in 1972. 

Given the May 1967 in-service complaint of back pain and the SSA evidence showing that the Veteran's back pain may be related to his service-connected disabilities, the Board remanded the matter in April 2013 for a VA examination on direct and secondary service connection.  Pursuant to the Board's remand directives, the Veteran was afforded a VA examination in May 2013, where he reported continuous back pain since service.  The Veteran reported a 1972 motor vehicle accident, but said he did not sustain any spinal injuries at that time.  The Veteran characterized the pain as an aching, throbbing, dull, sharp, and sore sensation.  He rated his moderate pain as a 4 to 7 out of 10, and severe pain as an 8 to 10 out of 10.  After performing a physical examination, the VA examiner diagnosed degenerative disc disease and degenerative joint disease of the thoracic and lumbar spine.  The VA examiner opined that the Veteran's low back condition is at least as likely as not related to active duty service, to include the May 1967 complaint of back trouble and is at least as likely as not is aggravated by and directly related to the Veteran's service-connected ankle injury.  No rationale was provided for either opinion. 

An addendum opinion and rationale was obtained in June 2013 by another VA examiner.  This examiner noted that the Veteran's low back condition was less likely than not incurred in or caused by or aggravated by the claimed in-service injury, event, or illness.  He reasoned that there is no other mention of the Veteran's back in the May 1967 evaluation, no exam findings, and no diagnosis related to the thoracolumbar spine.  Also there is no subsequent evidence of a thoracolumbar back disorder while on active duty.  In regards to secondary service connection, the examiner opined that the Veteran's low back condition was less likely than not proximately due to, the result of, or aggravated by the Veteran's service ankle conditions.  In providing this opinion, the examiner noted that there is no scientifically based medical literature that supports a causal relationship between an ankle injury, even with an antalgic gait, and the subsequent development of the Veteran's thoracolumbar spine disorder. 

Based on a review of the record, the Board finds that the evidence is at least in equipoise and service connection is warranted on either a direct or secondary basis.  The medical evidence establishes a current disability.  The May 2013 VA examination report reveals a diagnosis of degenerative disc disease and degenerative joint disease of the thoracic and lumbar spine.  The Veteran's service treatment records also show complaints of back pain.  Furthermore, the Veteran has asserted that he has had low back pain since service.  

The May 2013 VA examiner opined that the Veteran's low back condition is at least likely as not related to active duty service, to include the May 1967 complaint of back trouble, but did not include any rationale.  The June 2013 VA examiner's opinion that the Veteran's low back condition is less likely than not related to service does not appear to include consideration of Veteran's credible statements that he has had back pain since service.  In addressing the question of secondary service connection, that examiner only considered the effect of the service-connected ankle disabilities.  The Veteran is also service-connected for bilateral knee disabilities.  Thus, the Board finds that the June 2013 VA examiner's opinion has diminished probative value.  

Evidence in support of the Veteran's claim includes his credible report of continuous back pain since service and statements from 3 private physicians that relate his back pain to service-connected disabilities.  Although a March 2012 VA treatment record references complaints of chronic back problems in connection with the post-service motor vehicle accident, the record also includes the Veteran's report that he did not sustain any spinal injury in that accident and contemporaneous records that confirm that assertion.

Dr. W.S. opined that the left knee condition caused an abnormal gait which in turn aggravated the Veteran's back.  Dr. J.G. opined that back pain was "caused or aggravated" by the left leg.  Dr. R.B. noted that the Veteran's knee condition "places severe stress" on his back.  

Therefore, resolving all reasonable doubt in the Veteran's favor service connection for a low back granted is granted.  38 U.S.C.A. § 5107(b).  

ORDER

Service connection for a low back disorder is granted. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


